                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
--------------------------------------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

                              Plaintiff,                                Case No. 19-CR-02
    vs.

ALEXANDER P. BEBRIS,

                              Defendant.

--------------------------------------------------------------------------------------------------------------------

              DEFENDANT’S SUPPLEMENTAL REPLY BRIEF REGARDING
                  NON-PARTY FACEBOOK’S MOTION TO QUASH

--------------------------------------------------------------------------------------------------------------------

          Alexander P. Bebris, by and through his attorneys Gimbel, Reilly, Guerin & Brown

LLP, submits the following supplemental reply brief in opposition of non-party

Facebook’s motion to quash. This reply brief will address the arguments laid forth in

Facebook’s response brief filed on January 10, 2020.

                                                 ARGUMENT

          In its response brief, Facebook argues (1) that its two declarations are sufficient for

the Court to rule whether Facebook acted as a government agent in this case; and (2) that

the compulsory process clause does not require live testimony from Facebook in this case.

Contrary to Facebook’s arguments contained in its response brief, the company’s

declarations are insufficient because they fail to address the relevant issues. Furthermore,

the compulsory process clause requires Facebook to provide live testimony.




                                                         1

           Case 1:19-cr-00002-WCG Filed 02/03/20 Page 1 of 8 Document 59
I.    Facebook’s Declarations are Insufficient.

      Facebook asserts that the information provided in its declarations are sufficient for

the Court to determine whether Facebook acted as a government agent in this case. (See

Doc. #52 at 7-14). This is inaccurate. Facebook provided broad sweeping statements

which do not provide the Court with the complete picture. Additionally, in its filings,

Facebook makes much about the fact that it supplied the parties and the Court with two

declarations. In reality, the second filed declaration is merely an edited version of the

first declaration. The changes are as follows:

                       Declaration of Michael Francis Xavier Gillin, II

      I, Michael Francis Xavier Gillin, II, declare as follows:

              1.      I am employed by Facebook, Inc. (“Facebook”), headquartered in
      Menlo Park, California, as a Project Manager for Safety on the Community
      Operations team. In my role, I am responsible for the enforcement of child safety
      policies on the platform.

            2.    The information in this declaration is based on my personal
      knowledge and information that I have access to in the normal course of my job.

              3.     Facebook has an independent business purpose in keeping its
      platform safe and free from harmful content and conduct, including content and
      conduct that sexually exploits children. As our Community Standards explain,
      “We do not allow content that sexually exploits or endangers children. When we
      become aware of apparent child exploitation, we report it to the National Center
      for Missing and Exploited Children (NCMEC), in compliance with applicable
      law.” Our community Standards regarding Child Nudity and Sexual Exploitation
      of     Children    are    publicly    available    on   our     website    here:
      https://www.facebook.com/communitystandards/child_nudity_sexual_exploit
      ation.

             4.      Facebook identifies content and conduct that might violate its
      Community Standards in various ways. As set out below, CyberTipline Reports
      39932621 and 40017882 were based on images Facebook identified using a
      software called PhotoDNA, which Facebook did not create but instead licensed


                                                2

        Case 1:19-cr-00002-WCG Filed 02/03/20 Page 2 of 8 Document 59
directly from Microsoft, another private company. Facebook uses PhotoDNA
software to identify potential child exploitation content, as well as to identify other
types of violations of its Terms of Service or Community Standards. Information
about how PhotoDNA works is publicly available, for example, at
https://www.microsoft.com/en-us/photodna. Facebook did not license the
software from NCMEC or anyone other than Microsoft directly.

       5.      Facebook does not receive training from NCMEC regarding the use
or operation of the PhotoDNA software or its processes for reporting to the
CyberTipline, meaning Facebook does not receive training from NCMEC on
Facebook’s own internal processes, including Facebook’s use of PhotoDNA or
Facebook’s process of determining the content of its CyberTipline reports.
NCMEC may train or educate service providers, including Facebook, on the
technical specifications and operation of the CyberTipline.

         56.     I have reviewed our recordings regarding CyberTipline Reports
39932621 and 40017882. On September 7, 2018, the Alexander Bebris account (UID
100025567790181) uploaded two images via Facebook Messenger which were
initially identified by PhotoDNA, the software described above. After PhotoDNA
initially identified these images, These these photos were reviewed by a person
and reported to NCMEC (CyberTipline Report 39932621). On September 9, 2019,
the Alexander Paul account (UID 1648231670) uploaded one image via Facebook
Messenger which was identified by PhotoDNA. After PhotoDNA initially
identified this image, The the photo was reviewed by a person and reported to
NCMEC (CyberTipline Report 40017882).

       76.    Although initially identified by PhotoDNA, a person viewed the
images immediately before they were submitted to NCMEC. This is reflected in
the CyberTipline Reports themselves where the reports document “Did reporting
ESP view the entire contents of uploaded files?” and the report reflects an answer
of “Yes.” When Facebook responds to this question with an affirmative “Yes,” it
means that a person viewed the image or file submitted in the CyberTipline report.

       87.    Facebook has no record of receiving legal process from the
Government for the account holders associated with the accounts reported in
CyberTipline Reports 39932621 and 40017882. Prior to receipt of this subpoena,
Other other than the initial submission of these two CyberTipline Reports, I am
not aware of any other communications between Facebook and NCMEC
regarding these reports leading up to submission of the two CyberTipline
ReportsFacebook has identified no records of communication with NCMEC in this
matter. Similarly, other than its counsel’s communications with the Government
about the defense subpoena, Facebook has identified no records of
communications with the Government regarding the images or content of the
CyberTipline reports.

                                          3

 Case 1:19-cr-00002-WCG Filed 02/03/20 Page 3 of 8 Document 59
         (Doc. #41, ¶2, Ex. A; Doc. #53, ¶2, Ex. A). These changes are minimal, at best, and

attempt to “clarify” statements in the original declaration that were contradicted by

Shehan’s testimony on behalf of NCMEC. Furthermore, Facebook’s declarations are

insufficient because they ignore the relevant issues and refuse to answer pertinent

questions to aide the Court in determining whether Facebook acted as a government

agent.

         a. Facebook has failed to address the relevant issues.

         The ultimate issue at hand is whether Facebook acted as a government agent.

Facebook’s original declaration painted a picture that it had no contact with NCMEC

regarding PhotoDNA or the search of photos uploaded and shared through Facebook.

(See Doc. #41, ¶2, Ex. A). Shehan then testified that, in fact, there is a close relationship

between the two entities. (See, e.g., Tr. 24:5-8) (“So in many ways they are, you know, a

partner to our organization and they help us to better fulfill our mission.”) As shown

above, Facebook attempted to remedy the false statements in its original declaration with

a slightly modified “supplemental” declaration. (Doc. #53, ¶2, Ex. A).

         Although in its second declaration Facebook admitted that it does, in fact, have

contact with NCMEC (id.), Facebook still failed to address other prevalent topics that

would allow the Court to answer the ultimate question of whether Facebook acted as a

government agent. These topics include but are not limited to:

         •    whether Facebook utilizes NCMEC’s Hash Value Database/PhotoDNA
              Signatures or whether Facebook utilizes a separate hash value database;

         •    Facebook’s policies and procedures regarding the use of PhotoDNA;

                                              4

             Case 1:19-cr-00002-WCG Filed 02/03/20 Page 4 of 8 Document 59
       •    which Facebook employee was responsible for generating the two
            CyberTipline Reports in question;

       •    whether Facebook auto-fills any fields in CyberTipline Reports and the default
            information that is auto-filled;

       •    whether a human analyzes the alleged contraband or whether artificial
            intelligence analyzes the alleged contraband;

       •    the extent of Facebook’s in-kind and financial support to NCMEC; and

       •    details concerning the technology coalition.

       These topics, along with others, were submitted to Facebook prior to the defense’s

supplemental brief filing deadline. (See Doc. #49-1 at ¶¶ 5, 6, Ex. A, B). Facebook did

not respond to Bebris, and instead filed its insufficient supplemental brief over two weeks

after Bebris’s initial filing deadline. In sum, Facebook has patently failed to address the

prevalent issues in its declarations.

       b. The additional information sought by Bebris is neither invasive nor
          unnecessary.

       Facebook argues that the questions submitted to it by the defense were over-

reaching and unreasonable.        (Doc. #52 at 10-14).       However, Facebook ignores the

evidentiary standard for relevancy when making such argument.

       Evidence is relevant if:

       (a) it has any tendency to make a fact more or less probable than it would be
       without the evidence; and

       (b) the fact is of consequence in determining the action.

Fed. R. of Evidence 401.




                                                5

           Case 1:19-cr-00002-WCG Filed 02/03/20 Page 5 of 8 Document 59
       As outlined in Bebris’s supplemental brief, the defense submitted multiple sets of

questions to Facebook in attempts to stipulate to the company’s testimony in lieu of

requiring a live witness. (See generally, Doc. # 49; see also Doc. #40 at ¶¶5, 6, Ex. A, B).

A simple review of those questions shows that the questions were targeted, limited, and

relevant to the issues in front of this Court. (See Doc. #49-1 at ¶¶ 5, 6, Ex. A, B). The

questions all related to evidence that would tend to make the fact that Facebook acted as

a government agent more or less likely. Whether Facebook acted as a government agent

is of extreme consequence when determining Bebris’s motion to suppress. The questions

did not include any inquisitions into trade secrets, financial documents, future plans,

company structure, or any other irrelevant intellectual property. (Id.). Rather, the

questions were aimed at the issues outlined above, which NCMEC explicitly could not

testify to and are necessary to determine whether Facebook acted as a government agent.

       Therefore, the additional information sought by Bebris is neither invasive nor

unnecessary. Rather, the information sought was highly relevant to Bebris’s motion to

suppress. That, combined with the fact that Facebook failed to address the relevant issues

in its declarations, shows that the declarations are insufficient.

       Finally, Facebook alleges that “Defendant’s assertion that Facebook’s declaration

is ‘unreliable’ is misplaced.” Bebris reasserts and incorporates the arguments contained

in his supplemental brief with regards to Facebook’s unreliableness as to avoid waiver.




                                              6

         Case 1:19-cr-00002-WCG Filed 02/03/20 Page 6 of 8 Document 59
II.     The Compulsory Process Clause Does Require the Live Testimony of Facebook.

        Facebook’s entire argument regarding the compulsory process is centered around

their claim that any and all live testimony it would give would be merely duplicative.1

(Doc. #52 at 14-17). As addressed above, this is a false characterization of the desired

testimony. The testimony sought from Facebook centers around questions that NCMEC

could not answer. Facebook also asserts that the details of its partnership with NCMEC

have no bearing on whether Facebook acted as a government agent. (Id. at 17). This is

incorrect. The details of the partnership are tantamount to the Court’s decision, as no one

lone factor determines whether an actor was an agent of the government. United States v.

Ginglen, 467 F.3d 1071, 1074 (7th Cir. 2006) (in ruling whether an actor was a government

agent, courts must determine whether the government had knowledge of and acquiesced

to the actor’s search, and may consider other factors as well).

        Although Facebook’s response relies on false premises, Bebris reincorporates and

asserts the arguments laid forth in his supplemental brief regarding the compulsory

process clause so as to avoid waiver.

                                            CONCLUSION

        For the above-stated reasons, those articulated in Bebris’s original and

supplemental briefs to the Court, and those stated in Court, this Court should compel

Facebook to produce live testimony.



1Facebook similarly argues that Bebris’s Rule 17 subpoena should be quashed because “the information
Defendant seeks to elicit via live testimony is all duplicative or irrelevant.” (Doc. #52 at 14). As shown
throughout this brief, that is inaccurate. This Court should not quash Bebris’s Rule 17 subpoena as
Facebook is needed to provide relevant testimony unavailable from any other witness.

                                                     7

          Case 1:19-cr-00002-WCG Filed 02/03/20 Page 7 of 8 Document 59
         Dated this 3rd day of February, 2020.

                                                            Respectfully submitted,

                                                            GIMBEL, REILLY, GUERIN & BROWN LLP

                                                            By:
                                                               /s/Jason D. Luczak
                                                               JASON D. LUCZAK
                                                               State Bar No. 1070883
                                                               Email: jluczak@grgblaw.com
                                                               BRIANNA J. MEYER
                                                               State Bar No. 1098293
                                                               Email: bmeyer@grgblaw.com
                                                            Attorneys for Defendant

POST OFFICE ADDRESS:

Two Plaza East, Suite 1170
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Telephone: 414/271-1440
crim/bebris,alexander/reply fb supplemental br 2020-01-29




                                                              8

            Case 1:19-cr-00002-WCG Filed 02/03/20 Page 8 of 8 Document 59
